Fl L E



   IN THE SUPREME COURT OF THE STATE OF WASHINGTON




STATE OF WASHINGTON,
                   Respondent,
          v.                                            NO. 8 9 3 4 2-0


ROBERT C. KINNAMAN,                                         ENBANC
                   Petitioner.


                                                   Filed:   APR 1 0 2014

          PER CURIAM-Robert Kinnaman pleaded guilty in February 2012 to

attempting to elude a pursuing police vehicle. He also agreed to a special finding that

supported a sentence enhancement. At sentencing Mr. Kinnaman moved to withdraw

his agreement to the sentencing enhancement only. The trial court denied the motion
and sentenced Mr. Kinnaman. The Court of Appeals found the plea involuntary and

indivisible and reversed, remanding the matter to the trial court for vacation of the

entire plea. We disagree with the appellate court's holding that the entire plea should

be vacated; neither party sought that result. Therefore, we reverse the Court of

Appeals and affirm the trial court's order denying Mr. Kinnaman's motion to

withdraw his agreement to the special finding.
No. 89342-0                                                                    PAGE2



          Deputy Sheriff Kevin Schrader heard that Mr. Kinnaman was staying at a

residential trailer park. Intending to arrest Mr. Kinnaman on an outstanding arrest

warrant, Deputy Schrader parked outside and waited for Mr. Kinnaman to leave.
When Mr. Kinnaman got into his car and pulled out of the park, Deputy Schrader
activated his emergency lights to pull Mr. Kinnaman over. Instead of pulling over,
Mr. Kinnaman slowed down, and a passenger leapt from the vehicle. Mr. Kinnaman
then led the deputy on a high speed chase, passing through an active road construction
site at one point. Mr. Kinnaman was eventually stopped and arrested.

           The State charged Mr. Kinnaman with attempting to elude a pursumg
police vehicle, alleging also as a special sentence enhancement that Mr. Kinnaman

endangered persons other than himself and the pursuing officer. Mr. Kinnaman

pleaded guilty to the crime and also agreed to the special finding of endangerment.
The special finding allowed the trial court to add 12 months and 1 day to the standard

range sentence imposed on the criminal conviction. At sentencing Mr. Kinnaman

moved to withdraw his agreement to the special finding when he learned that the State
would not present witnesses, arguing that the State had no evidence to support finding

that he endangered other persons. The trial court denied the motion, nlling that Mr.

Kinnaman had waived any evidentiary challenge by pleading guilty and agreeing to
the special finding.

           Mr. Kinnaman appealed and renewed his argument that he should be
allowed to withdraw his agreement to the special finding because it had no evidentiary

support. He also argued for the first time that the sentence enhancement imposed was

contrary to law due to a mutual mistake because he agreed to and was sentenced to an

additional12 months but the stah1te defining the enhancement mandated an additional
12 months and one day. Citing State v. Barber, 170 Wn.2d 854, 873, 248 P.3d 494

(2011), Mr. Kinnaman argued that when the parties agree to a sentence contrary to the
No. 89342-0                                                                       PAGE3



law, the defendant should be allowed to withdraw "that part of the plea." The Court of
Appeals concluded that this mistake rendered Mr. Kinnaman's plea involuntary, but
finding that the plea agreement was indivisible, the court held that Mr. Kinnaman
could not withdraw his plea just to the sentencing enhancement. The court then
remanded the matter to the trial court to vacate the plea. We grant Mr. Kinnaman's
petition for review and affirm the trial court's order denying his motion to withdraw
his agreement to the special finding.
           Mr. Kinnaman argues that his plea agreement is divisible in that he should
be allowed to withdraw only his agreement to the special finding. But Mr. Kinnaman
pleaded guilty to only one crime, so there is simply no question of divisibility. See
State v. Bisson, 156 Wn.2d 507, 519, 130 P.3d 820 (2006) (trial court must treat a plea
agreement as indivisible when pleas to multiple counts or charges were made at the
same time, described in one document, and accepted in a single proceeding).
Mr. Kinnaman never argued that his plea to the only crime charged was involuntary.
Rather, he argued in the Court of Appeals that the parties agreed to a sentence
contrary to the law, so that under Barber he should be allowed to withdraw his plea
"to the endangerment allegation." But Barber dealt with the remedy once a defendant
shows his plea is involuntary. Moreover, Mr. Kinnaman's sentence was not contrary
to law because the judgment and sentence shows that the trial court added an
additional 12 months and 1 day to his sentence based on the special finding. The trial
court therefore did not impose a sentence in excess of its statutory authority.
           Mr. Kinnaman did not move to withdraw his guilty plea to the crime, and
he did not argue to the Court of Appeals that his plea to the crime was involuntary.
Rather, as noted, he argued that his sentence enhancement was entered in excess of
the trial court's statutory authority and thus he should be entitled to withdraw his
agreement to the special finding.
No. 89342-0                                                               PAGE4



          We reverse the Court of Appeals and affirm the trial court's denial of
Mr. Kinnaman's motion to withdraw his agreement to the special finding supporting
his sentencing enhancement.